NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Argued July 7, 2021
                                Decided July 27, 2021

                                       Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     MICHAEL S. KANNE, Circuit Judge

                     THOMAS L. KIRSCH II, Circuit Judge


No. 21-1129

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.

      v.                                        No. 1:17-CR-00665(2)

PEDRO ZAVALA-ARMENDARIZ,                        John Robert Blakey,
    Defendant-Appellant.                        Judge.


                                     ORDER

       Pedro Zavala-Armendariz pleaded guilty to conspiracy to distribute and possess
with intent to distribute cocaine. See 21 U.S.C. § 841(a)(1). At sentencing, the
government recommended that the “safety-valve” provisions of 18 U.S.C. § 3553(f) and
U.S.S.G. § 5C1.2(a)—which abrogate statutory minimum sentences for some first-time,
low-level offenders in federal drug cases—be applied to Zavala-Armendariz, who
would otherwise face a statutory minimum of 120 months in prison and 5 years’
supervised release. The district court acknowledged that the safety-valve applied and
that Zavala-Armendariz was eligible for a below-minimum sentence. Nonetheless, the
No. 21-1129                                                                        Page 2

district court sentenced him to 135 months in prison and no supervised release.
Zavala-Armendariz now argues that the court failed to justify its decision not to impose
a below-minimum sentence as permitted. But the district court more than adequately
substantiated the ruling. We affirm.

                                            I.

       For more than three years, Zavala-Armendariz, a Mexican citizen unlawfully
present in the United States, participated in an enterprise to distribute cocaine in
Chicago. On each of at least fifteen trips, he transported between 150 to 250 kilograms
of cocaine from a warehouse for distribution. After transporting the cocaine, on some
occasions he returned to the warehouse between $200,000 and $1 million in proceeds.

       Zavala-Armendariz pleaded guilty in 2019 to conspiring to distribute, and to
possess with intent to distribute, five kilograms or more of cocaine. See 21 U.S.C.
§ 841(a)(1); 18 U.S.C. § 2. As part of the plea agreement, the parties agreed that the
safety-valve provisions of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2(a) should be applied,
Zavala-Armendariz’s base-offense level should be reduced by two levels, and he should
be sentenced without regard to any statutory minimum.

       In a presentence investigation report, the probation office calculated a guidelines
range of 135 to 168 months in prison based on Zavala-Armendariz’s eligibility for the
safety-valve. The office recommended an 84-month sentence.

       In their sentencing recommendations and at the sentencing hearing (which began
in March 2020 and then continued in January 2021), the parties debated an appropriate
sentence for Zavala-Armendariz. The government continued to assert that the safety-
valve provision should be applied but pressed for a within-guidelines sentence, given
the seriousness of the crime (lasting several years and involving more than 2,000
kilograms of cocaine) and the need for deterrence (Zavala-Armendariz already had
been removed to Mexico three times and still kept returning to the United States to
engage in these crimes). Defense counsel sought a 72-month sentence based on Zavala-
Armendariz’s acceptance of responsibility, lack of criminal history, attendance at all
hearings, low-level education, and struggle with addictions.

       At the hearing in March 2020, the district court ruled that the safety-valve
provision applied, and it calculated a guidelines range that reflected a two-level
reduction in offense level. The court stated that “the mandatory minimum of ten years
No. 21-1129                                                                       Page 3

does not apply” and that the “supervised release term would normally be at least five
years but that again does not apply based on the safety valve.” But before imposing a
sentence, the court continued the hearing based on Zavala-Armendariz’s comments at
allocution that he had been coerced by co-conspirators to participate in the conspiracy.
The court granted the parties’ requests to adjourn the hearing to consider Zavala-
Armendariz’s statement and its potential impact on the guidelines calculations.

       When the hearing eventually resumed several months later, the court again
noted that the government was “maintaining safety valve,” and it adopted without
objection the guidelines calculations in the PSR—including the two-level reduction in
offense level based on Zavala-Armendariz’s eligibility for the safety-valve provision.
The court then settled upon a sentence of 135 months in prison and no supervised
release. With regard to Zavala-Armendariz’s arguments in mitigation, the court
accepted that much of his involvement in the enterprise was in response to threats of
violence, and acknowledged his acceptance of responsibility, lack of criminal history,
and struggles with addiction. The court then listed the arguments it had considered in
aggravation, including the “extremely serious” and long-lasting crimes—which
contributed to “a significant amount of human misery”—and Zavala-Armendariz’s
resumption of criminal activity after having been removed from the United States. The
court stated that, having considered the 18 U.S.C. § 3553(a) factors, the sentence
imposed “would be the same even if [the] guideline calculation [were] different.”

       The court then entered its judgment. On the “Statement of Reasons” form
attached to the judgment, the court set forth its “findings on mandatory minimum
sentence.” It checked a box with the following stock language: “one or more counts of
conviction carry a mandatory minimum term of imprisonment, but the sentence
imposed is below the mandatory minimum term because the court has determined that
the mandatory minimum term does not apply based on … the statutory safety valve
18 U.S.C. § 3553(f).”

                                           II.

       On appeal, Zavala-Armendariz argues that the district court procedurally erred
by not adequately explaining why it did not impose a sentence below the statutory
minimum, pursuant to the safety-valve. Though he did not tell the court that he
objected to its explanation of the safety-valve, Zavala-Armendariz now says that it is
unclear that the court knew it could have sentenced him below the 120-month
minimum.
No. 21-1129                                                                      Page 4



       We are satisfied that the court properly applied the safety-valve provision when
choosing Zavala-Armendariz’s sentence. True, the court did not elaborate upon
Zavala-Armendariz’s eligibility for the provision, but the transcript leaves no question
that the court regarded him as eligible and correctly applied the provision. At the
March 2020 hearing, the court specified that the safety-valve provision applied in this
case and that a sentence below the statutory minimum was available. At the hearing in
January 2021, the court used the safety-valve provision to reduce by two levels Zavala-
Armendariz’s offense level, sentenced him to no supervised release despite the five-
year statutory minimum, and recorded in the Statement of Reasons that the statutory
minimum did not apply. On this record, the court knew how to apply the provision and
did so correctly.

       The court also sufficiently explained why it imposed the within-guidelines,
135-month sentence, even though a sentence below the 120-month statutory minimum
was available. It addressed each of Zavala-Armendariz’s arguments in mitigation,
acknowledging his acceptance of responsibility, lack of criminal history and violence,
low education, and struggles with addiction. Despite these factors, the court reasonably
concluded that, on balance, a sentence at the bottom of the guidelines range was
necessary given the seriousness of Zavala-Armendariz’s crimes, his repeated unlawful
reentries into the country after removal in order to commit these crimes, and his
likelihood of recidivism. See § 3553(a).

       To the extent Zavala-Armendariz believes that the court had to impose a
sentence below the statutory minimum merely because § 3553(f) permits him to do so,
he is mistaken. The safety-valve provision does not require a court to impose a sentence
below the statutory minimum; rather, it requires only that the court impose a sentence
“pursuant to the guidelines … without regard to any mandatory minimum sentence.”
§ 3553(f). The court did precisely that—it calculated Zavala-Armendariz’s guidelines
range, explained why a sentence at the bottom of that range was warranted given the
sentencing factors, and did not adjust the sentence based on a statutory minimum.

                                                                            AFFIRMED